Exhibit 10.2

Execution Version

 

JEFFERIES FINANCE LLC

520 Madison Avenue

New York, NY 10022

CONFIDENTIAL

November 9, 2018

COMMITMENT LETTER

Bristow Group Inc.

2103 City West Blvd., 4th Floor

Houston, Texas 77042

Attention: L. Don Miller, Chief Financial Officer

Re: Project Emerald

Ladies and Gentlemen:

You have advised Jefferies Finance LLC (“Jefferies Finance”, “we” or “us”) that
Bear Acquisition I, LLC, a Delaware limited liability company (the “Acquiror”),
a newly-formed domestic unrestricted subsidiary controlled by Bristow Group Inc.
(the “Parent” and together with the Acquiror, “you”), intends to acquire (the
“Acquisition”) directly, or indirectly through one or more subsidiaries, all of
the issued and outstanding capital stock of Columbia Helicopters, Inc., an
Oregon corporation (the “Target” and, together with its subsidiaries, the
“Acquired Business”), from the existing shareholders of the Target
(collectively, the “Seller”) and to refinance (together with any applicable
prepayment premium or fee, with the commitments thereunder being terminated, and
all guarantees, liens and security interests in respect thereof being released)
all of the Existing Debt (as defined on Exhibit C hereto) (collectively, the
“Refinancing”). We understand that, in connection with the Acquisition, you
intend to directly or indirectly consummate the transactions described in the
Transaction Summary attached as Annex B hereto (the “Transaction Summary”), and
that the total purchase price for the Acquisition (including fees, commissions
and expenses and the Refinancing) (the “Purchase Price”) will be financed from
the sources described therein. You and your subsidiaries (including, following
the Acquisition, the Target and its subsidiaries) are collectively referred to
herein as the “Company.” As used in this Commitment Letter and the other Debt
Financing Letters (as defined below), the words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
Capitalized terms used but not defined herein and defined in any exhibit hereto
have the meanings assigned to them in such exhibit.

1. The Commitments.

In connection with the foregoing, Jefferies Finance (either directly or through
one of its affiliates) is pleased to advise you of its commitment to provide
100% of the principal amount of the Bridge Loan Facility.



--------------------------------------------------------------------------------

The commitments described in this Section 1 are collectively referred to herein
as the “Commitments.” Our Commitments are, in each case, on the terms and
subject to the conditions set forth in (i) this letter (including the exhibits,
schedules and annexes hereto, collectively, this “Commitment Letter”), (ii) the
fee letter, dated as of the date hereof (the “Fee Letter”), between you and us,
(iii) the engagement letter, dated as of the date hereof (together with any
exhibits, schedules and annexes thereto, collectively, the “Engagement Letter”)
between you and Jefferies LLC (“Jefco”), and (iv) the fee credit letter, dated
as of the date hereof (the “Fee Credit Letter”, and, together with this
Commitment Letter, the Fee Letter, and the Engagement Letter, the “Debt
Financing Letters”), between you, us and Jefco. Notwithstanding anything to the
contrary in any Debt Financing Letter, the terms of this Commitment Letter are
intended as an outline of certain of the material provisions of the Bridge Loan
Facility, but do not include all of the terms and other provisions that will be
contained in the definitive documents relating to the Debt Financing, which
shall be prepared by our counsel and which shall be negotiated in good faith by
the parties, giving due regard to the business, asset profile, size and customer
concentration of the Acquired Business and its operational and strategic
requirements (collectively, the “Definitive Debt Documents”); provided that
there shall be no closing condition to the Bridge Loan Facility contained in the
Definitive Debt Documents that is not specifically set forth (x) in Section 3
hereof, (y) on Exhibit A to this Commitment Letter under the heading “Conditions
Precedent” or (z) on Exhibit C to this Commitment Letter. Those matters that are
not covered or made clear in the Debt Financing Letters are subject to mutual
agreement of the parties hereto. No party hereto has been authorized by us to
make any oral or written statements or representations that are inconsistent
with the Debt Financing Letters. Each of the parties hereto agrees that each of
this Commitment Letter and each of the other Debt Financing Letters is a binding
and enforceable agreement with respect to the subject matter contained herein or
therein, and the parties agree to negotiate in good faith the Definitive Debt
Documents in a manner consistent with this Commitment Letter and the other Debt
Financing Letters, it being acknowledged and agreed that the commitments
provided hereunder are subject to conditions precedent as provided herein.

2. Titles and Roles. As consideration for the Commitments, you agree that you
hereby retain and will cause your affiliates to retain (a) Jefferies Finance to
act, and Jefferies Finance hereby agrees to act, as sole book-runner and sole
lead arranger for the Bridge Loan Facility (in such capacity, the “Arranger”),
(b) Jefferies Finance to act, and Jefferies Finance hereby agrees to act, as
sole administrative agent and sole collateral agent for the Bridge Loan
Facility, and (c) Jefferies Finance to act, and Jefferies Finance hereby agrees
to act, as sole syndication agent for the Bridge Loan Facility. No other titles
shall be awarded and no compensation (other than that expressly contemplated by
the Debt Financing Letters) shall be paid in connection with the Bridge Loan
Facility, unless mutually agreed. In addition, you hereby retain and will cause
your respective affiliates to retain Jefco to act in the capacities and in
connection with the matters set forth in the Engagement Letter.

Without limiting the foregoing, you shall not, and shall not permit the Target
or any of your or its affiliates, directly or indirectly, to contact or use any
other financial institution or other source of capital in connection with any
financing referred to above, unless mutually agreed.

3. Conditions Precedent. The closing of the Bridge Loan Facility and the making
of the initial loans and other extensions of credit under the Bridge Loan
Facility on the Closing Date are conditioned solely upon satisfaction or waiver
by us of each of the following conditions: (i) since the date of the Most Recent
Balance Sheet (as defined in the Purchase Agreement as in effect on the date
hereof) there has not been any Material Adverse Effect (as defined below), (ii)
the Specified Purchase Agreement Representations (as defined below) shall be
true and correct in all material respects, (iii) the other conditions expressly
set forth in Exhibit A to this Commitment Letter under the heading “Conditions
Precedent”, and (iv) the other conditions referred to on Exhibit C.

 

2



--------------------------------------------------------------------------------

For purposes hereof, “Material Adverse Effect” has the meaning provided in the
Purchase Agreement as of the date hereof.

Notwithstanding anything in the Debt Financing Letters, Definitive Debt
Documents, or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary, (i) the only representations and
warranties the accuracy of which shall be a condition to the availability of the
Bridge Loan Facility on the Closing Date shall be (A) such of the
representations and warranties made by (or with respect to) the Acquired
Business in the Purchase Agreement as are material to the interests of the
Lenders or the Arranger, but only to the extent that you have (or your
applicable affiliate has) the right to terminate your (or its) obligations under
the Purchase Agreement or to decline to consummate the Acquisition as a result
of a breach of such representations and warranties (as determined without giving
effect to any waiver, amendment or other modification thereto, but after giving
effect to any notice or cure periods contained in the Purchase Agreement)
(collectively, the “Specified Purchase Agreement Representations”) and (B) the
Specified Representations (as defined below) and (ii) the terms of the
Definitive Debt Documents shall be in a form such that they do not impair
availability of the Bridge Loan Facility on the Closing Date if the conditions
set forth in Section 3 of this Commitment Letter (which shall also include, for
the avoidance of doubt, the conditions set forth in Exhibit C to this Commitment
Letter) are satisfied or waived by the Arranger (it being understood that, to
the extent any lien search is not or cannot be provided or Collateral (other
than to the extent that a lien on such Collateral may be perfected (x) by the
filing of a financing statement under the Uniform Commercial Code, (y) by the
delivery of stock certificates of the domestic subsidiaries of the Borrower
together with undated stock powers executed in blank or (z) by the filing of a
security agreement on the applicable form with the United States Patent and
Trademark Office or the United States Copyright Office) is not or cannot be
perfected, in each case, on the Closing Date after your use of commercially
reasonable efforts to do so (without undue burden or cost), the provision of
such lien searches and the perfection of such Collateral shall not constitute a
condition precedent to the availability of the Bridge Loan Facility on the
Closing Date, but the Borrower shall be required to have perfected within 60
days (or 120 days in the case of real property and related fixtures and
perfection of aircraft collateral) after the Closing Date (subject to extensions
agreed to in writing by the Administrative Agent)). For purposes hereof,
“Specified Representations” means the representations and warranties set forth
in the Definitive Debt Documents relating to corporate or other organizational
existence the Credit Parties (as defined in Exhibit C hereto), organizational
power and authority of the Credit Parties (as to execution, delivery and
performance of the applicable Definitive Debt Documents), the due authorization,
execution, delivery and enforceability of the applicable Definitive Debt
Documents as to the Credit Parties, solvency of the Borrower and its
subsidiaries on a consolidated basis on the Closing Date after giving effect to
the Transactions (with solvency to be defined in a manner consistent with the
solvency certificate attached as Schedule A to Exhibit C hereto), no conflicts
of the Definitive Debt Documents with charter documents, material laws or
material agreements, Federal Reserve margin regulations, the Patriot Act,
Beneficial Ownership Regulation, use of proceeds not violating the (i) FCPA,
(ii) OFAC/AML and (iii) other anti-terrorism laws, the Investment Company Act,
and, subject to permitted liens and the limitations set forth in the prior
sentence, the creation, validity, perfection and priority of security interests.
This paragraph shall be referred to herein as the “Certain Funds Provision”.

4. Syndication.

(a) We reserve the right, at any time prior to or after execution of the
Definitive Debt Documents, to syndicate all or part of our Commitments to a
syndicate of banks, financial institutions and other entities (which may include
the Arranger) identified by us in consultation with you (collectively, the
“Lenders”); provided that we will not syndicate to those persons that are
(i) identified by name in writing to us by you prior to our signing of this
Commitment Letter or (ii) competitors of you and your subsidiaries or of the
Acquired Business that are separately identified in writing by you or the
Borrower

 

3



--------------------------------------------------------------------------------

to us from time to time (which list of competitors may be supplemented by the
Borrower after the Closing Date by means of a written notice to the
Administrative Agent but which supplementation shall not apply retroactively to
disqualify any persons (x) that have previously acquired an assignment or
participation in the Bridge Loan Facility or (y) who have entered into a trade
for either of the foregoing) or (iii) any affiliates of any person identified in
(i) or (ii) above (which, for the avoidance of doubt, shall not include any bona
fide debt investment funds that are affiliates of the persons referenced in
clause (ii) above) that are either (A) identified by you or the Borrower to us
in writing from time to time or (B) readily identifiable on the basis of
affiliate names (collectively, the “Disqualified Institutions”); provided
further that, no such syndication shall relieve us of our obligation to fund the
Commitments on the Closing Date upon satisfaction or waiver of all applicable
conditions on the Closing Date; provided, further, that unless you agree in
writing, we shall retain exclusive control over the rights and obligations with
respect to our Commitments in respect of the Bridge Loan Facility, including all
rights with respect to consents, modifications, supplements and amendments,
until the Closing Date has occurred. We will exclusively manage all aspects of
any syndication in consultation with you, including decisions as to the
selection of prospective Lenders to be approached, when they will be approached,
when their commitments will be accepted, which prospective Lenders will
participate (subject to your rights under the first sentence of this paragraph),
the allocation of the commitments among the Lenders, any naming rights and the
amount and distribution of fees to such Lenders. To assist us in our syndication
efforts, you agree to prepare and provide (and to use your commercially
reasonable efforts to cause the Acquired Business to prepare and provide)
promptly to us all customary information with respect to the Borrower and the
Transactions, including such Projections (defined below) as we may reasonably
request in connection with the syndication of the Commitments. Following the
consummation of the Acquisition, you shall cause the Acquired Business to
prepare and provide us with such information if not previously provided.

(b) We intend to commence our syndication efforts promptly upon your execution
of this Commitment Letter, and you agree to assist us actively (and, in all
events, using your commercially reasonable efforts to the extent not in
contravention of the terms of the Purchase Agreement) to complete a timely
syndication that is reasonably satisfactory to us until the date that is the
earlier of (i) 75 days after the Closing Date and (ii) the date on which a
Successful Syndication (as defined in the Fee Letter) is achieved but in no
event shall such date be earlier than the Closing Date (such earlier date
referred to in clause (i) and (ii), the “Syndication Date”). Such assistance
shall include, in each case to the extent not in contravention of the terms of
the Purchase Agreement:

(i) using commercially reasonable efforts to ensure that our efforts benefit
from your, the Parent’s and the Acquired Business’ existing lending and
investment banking relationships,

(ii) direct contact between your and the Parent’s senior management,
representatives and advisors, on the one hand, and the senior management,
representatives and advisors of the proposed Lenders, on the other hand (and
(x) prior to the consummation of the Acquisition, your using commercially
reasonable efforts to cause, and (y) thereafter, your causing direct contact
between senior management, representatives and advisors of the Acquired Business
on the one hand, and the senior management, representatives and advisors of the
proposed Lenders, on the other hand);

(iii) your assistance (and (x) prior to the consummation of the Acquisition,
your using commercially reasonable efforts to cause, and (y) thereafter, your
causing, the Acquired Business to assist) in the preparation of a confidential
information memorandum (the “Confidential Information Memorandum”), and other
reasonably necessary marketing materials to be used in connection with the
syndication of our Commitments (together with the Confidential Information
Memorandum the “Materials”);

 

4



--------------------------------------------------------------------------------

(iv) the provision to us of copies of any due diligence reports or memoranda
prepared and delivered at your direction or at the direction of any of your
affiliates by legal, accounting, tax or other third party advisors in connection
with the Acquisition, subject to the delivery by us to you of customary
non-disclosure and non-reliance agreements as shall be reasonably requested;

(v) your using commercially reasonable efforts to cause us to receive for
distribution to the prospective Lenders, at least five business days prior to
the Closing Date (or such shorter period of time as agreed by the Arranger), a
copy of the definitive bridge loan agreement in respect of the Bridge Loan
Facility in the form agreed to by the Arranger and the Borrower;

(vi) your using commercially reasonable efforts to obtain, prior to the launch
of primary syndication, a monitored public corporate rating and a monitored
public corporate family rating for the Borrower, after giving effect to the
Transactions, from each of S&P Global Ratings, a division of S&P Global Inc.
(“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”), respectively, and
monitored public facility ratings from each of S&P and Moody’s for the Notes;
and

(vii) the hosting, with us, of at least one customary “bank meeting” of
prospective Lenders (and, to the extent we request that senior management or
representatives of the Acquired Business attend, using commercially reasonable
efforts to cause such senior management or representatives to attend), and any
number of additional meetings that we may deem reasonably necessary, which shall
be at times and in such places as are mutually agreed.

(c) You agree, at our request, to assist in the preparation of a version of any
Materials consisting exclusively of information and documentation that is either
(i) publicly available or (ii) not material with respect to the Company, their
affiliates or any of its or their securities for purposes of United States
federal and state securities laws (such information and Materials, “Public
Information”). In addition, you and we agree that, unless specifically labeled
“Private – Contains Non-Public Information,” no Materials disseminated to
potential Lenders in connection with the syndication of the Bridge Loan
Facility, whether through an Internet website, electronically, in presentations,
at meetings or otherwise, will contain any Material Non-Public Information (as
defined below). Unless expressly identified as “Public Information”, including
pursuant to the final sentence of this paragraph, each document to be
disseminated by us to any Lender in connection with the syndication of the
Bridge Loan Facility will be deemed to contain Material Non-Public Information
and we will not make any such materials available to potential Lenders who do
not wish to receive Material Non-Public Information. Any information and
documentation that is not Public Information is referred to herein as “Material
Non-Public Information.” It is understood that in connection with your
assistance described above, authorization letters will be included in any
information package and presentation whereby you authorize the distribution of
such information to prospective Lenders, it being understood that the
authorization letter for Public Information shall contain a representation by
you to the Lenders that the Public Information does not include any such
Material Non-Public Information and each letter shall contain a customary
“10b-5” representation. You acknowledge and agree that the following documents
contain and shall contain solely Public Information (unless you notify us
promptly that any such document contains Material Non-Public Information): (i)
drafts and final Definitive Debt Documents with respect to the Bridge Loan
Facility, (ii) administrative materials prepared by us for prospective Lenders
(including a lender meeting invitation, Lender allocations, if any, and funding
and closing memoranda), and (iii) notification of changes in the terms of the
Bridge Loan Facility. If reasonably requested by us, you shall identify Public
Information by clearly and conspicuously marking the same as “PUBLIC”.

(d) You agree that all Materials and Information (as defined below) (including
draft and execution versions of the Definitive Debt Documents and draft or final
offering materials relating to contemporaneous or prior securities issuances by
the Borrower) may be disseminated in accordance with

 

5



--------------------------------------------------------------------------------

our standard syndication practices (including through hard copy and via one or
more internet sites (including an IntraLinks, SyndTrak or similar workspace),
e-mail or other electronic transmissions). Without limiting the foregoing, you
will use commercially reasonable efforts to obtain contractual undertakings from
the Acquired Business to authorize the use of its logo in connection with any
such dissemination. Notwithstanding anything in Section 9 to the contrary, you
further agree that, at our expense and, prior to closing of the Transactions,
subject to your approval (not to be unreasonably withheld or delayed), we may
place advertisements in financial and other newspapers and periodicals or on a
home page or similar place for dissemination of information on the Internet or
worldwide web as we may choose, and circulate similar promotional materials,
after the closing of the Transactions in the form of a “tombstone” or otherwise,
containing information customarily included in such advertisements and
materials, including (i) the names of the Borrower and its subsidiaries (or any
of them), (ii) our and our affiliates’ titles and roles in connection with the
Transactions, and (iii) the amount, type and closing date of such Transactions.

(e) We agree that none of the advertisements, tombstones or other promotional
materials placed or disseminated by us in connection with the syndication of the
Commitments will state or imply, directly or indirectly, that the Parent has,
will or may (i) guarantee the Bridge Loans or (ii) have any direct or indirect
obligation after the Closing Date to subscribe for additional equity in the
Borrower, maintain or preserve the Borrower’s financial condition or to achieve
any specified level of the Borrower’s operating results.

5. Information. You represent, warrant and covenant that (and, with respect to
the Target and its subsidiaries, to the best of your knowledge that):

(a) all written information and data other than the Projections (as defined
below) and forward-looking statements and information of a general economic or
industry-specific nature that has been or will be made available to us by or on
behalf of you or the Acquired Business or any of your or their respective
representatives in connection with the Transactions (including the Materials,
the “Information”), taken as a whole, is or will be, when furnished, complete
and correct in all material respects,

(b) none of the Information shall, when furnished or on the Closing Date and
when taken as a whole, contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements contained therein not
misleading in light of the circumstances under which such statements are made,
and

(c) all projections and other forward-looking information that have been or will
be made available to us by or on behalf of you or the Acquired Business or any
of your or their respective representatives (collectively, the “Projections”)
have been or will be prepared in good faith based upon (i) accounting principles
consistent with the most recent historical audited financial statements of the
Target, and (ii) assumptions that are believed by you to be reasonable at the
time made and at the time the related Projections are made available to us (it
being understood that any such Projections are subject to uncertainties and
contingencies, some of which are beyond your control, that no assurance can be
given that any particular Projections will be realized, that actual results may
differ and that such differences may be material).

You agree that, if at any time prior to the later of the Closing Date and the
Syndication Date, you become aware that any of the representations and
warranties in the preceding sentence would be incorrect if the Information or
Projections were then being furnished and such representations and warranties
were then being made, you shall, at such time, supplement promptly such
Information and/or Projections, as the case may be, in order that such
representations and warranties will be correct under those circumstances.

 

6



--------------------------------------------------------------------------------

You shall be solely responsible for Information and the Projections, including
the contents of all Materials other than any contents relating to us or our
respective affiliates. We (i) will be relying on Information, the Projections
and data provided by or on behalf of you or the Acquired Business or any of your
or their respective representatives or otherwise available from generally
recognized public sources, without having independently verified the accuracy or
completeness of the same, (ii) do not assume responsibility for the accuracy or
completeness of any such Information, Projections and data and (iii) will not
make an appraisal of the assets or liabilities of the Acquired Business. You
shall (i) furnish us with all Information and data that we may reasonably
request in connection with our activities on behalf of you and your affiliates
and (ii) provide us full access, as reasonably requested, to your officers,
directors, employees and professional advisors and use commercially reasonable
efforts to provide us full access, as reasonably requested, to those of the
Acquired Business; provided that, following the consummation of the Acquisition,
you shall cause the Acquired Business to provide us full access, as reasonably
requested, to such persons or entities.

6. Clear Market. You agree that, from the date hereof until the earlier of
(a) the date on which a Successful Syndication has been achieved; provided that
such date shall not be earlier than the Closing Date, and (b) the date that is
75 days after the Closing Date, you will not, and you will use your commercially
reasonable efforts not to permit the Acquired Business or any of your or its
respective affiliates to, directly or indirectly, (i) syndicate, place, sell or
issue, (ii) attempt or offer to syndicate, place, sell or issue, (iii) announce
or authorize the announcement of the syndication, placement, sale or issuance
of, or (iv) engage in discussions concerning the syndication, placement,
offering, sale or issuance of, (x) any debt facility, or debt, equity-linked or
equity security of the Acquired Business or any of its subsidiaries and/or
(y) any debt facility or debt security of the Parent (in each case, other than
(1) ordinary course capital leases, letters of credit and purchase money and
equipment financings, aircraft leases transactions and debt financings in
connection therewith (including, without limitation, sale and leaseback
transactions) by the Parent and its affiliates other than the Acquired Business,
(2) the Debt Financing contemplated hereby, the offering of the Permanent
Securities (as defined in the Fee Letter) and the offering of the Convertible
Notes described in the Transaction Description, (3) debt permitted to be
incurred by the Acquired Business pursuant to the Purchase Agreement and (4) a
working capital revolving debt facility at the Acquired Business or any of its
subsidiaries in an amount not to exceed $20.0 million (including after giving
effect to any consent by you or any of your affiliates to any such incurrence
after the date hereof that you determine that you or any of your affiliates are
required to give pursuant to the terms of the Purchase Agreement)), including
any renewals or refinancings of any Existing Debt, without our prior written
consent, which may be given or withheld in our sole discretion.

7. Fees and Expenses. As consideration for the Commitments and our other
undertakings hereunder, you hereby agree to pay or cause to be paid to us and
Jefco for our respective accounts the fees, expenses and other amounts set forth
in the Debt Financing Letters.

8. Indemnification and Waivers. As consideration for the Commitments and our
other undertakings hereunder, you agree to the provisions with respect to
indemnification, waivers and other matters contained in Annex A hereto, which is
hereby incorporated by reference in this Commitment Letter.

9. Confidentiality. This Commitment Letter is delivered to you on the
understanding that neither the existence of this Commitment Letter or any other
Debt Financing Letter nor any of their terms or substance will be disclosed by
you, directly or indirectly, to any other person or entity except (a) as
required by applicable law or compulsory legal process (in which case you agree
to inform us promptly

 

7



--------------------------------------------------------------------------------

thereof, to the extent lawfully permitted to do so, and to cooperate with us in
securing a protective order in respect thereof to the extent lawfully permitted
to do so), (b) to your officers, directors, employees, attorneys, accountants
and advisors on a confidential and need-to-know basis and only in connection
with the Transactions, (c) the existence of this Commitment Letter may be
disclosed (but not the contents of this Commitment Letter or the Fee Letter) to
rating agencies in connection with their review of the Bridge Loan Facility or
the Acquired Business, (d) the information contained in this Commitment Letter
(but not that contained in the Fee Letter) may be disclosed in the Confidential
Information Memorandum or in connection with the syndication of the Bridge Loan
Facility, (e) this Commitment Letter and, if redacted in a manner satisfactory
to us, the Fee Letter may be disclosed to the Acquired Business, the Seller and
their respective officers, directors, employees, attorneys, accountants and
advisors, in each case on a confidential and need-to-know basis and only in
connection with the Transactions, and (f) you may disclose this Commitment
Letter (but not the Fee Letter) and its contents in any information memorandum
or syndication distribution or offering memorandum related to the Notes or other
debt financing, as well as in any proxy statement or other public filing
relating to the Acquisition or the Bridge Loan Facility. You may also disclose,
on a confidential basis, the aggregate amount of fees payable under the Fee
Letter as part of a generic disclosure regarding sources and uses (but without
disclosing any specific fees set forth therein) in connection with the
syndication of the Bridge Loan Facility and/or the Notes Offering.

We agree to (and to cause our affiliates and our and our affiliates’ employees,
representatives or other agents to) maintain the confidentiality of all
confidential information provided to us by or on behalf of you, the Target
and/or your respective subsidiaries (“Company Information”), except that Company
Information may be disclosed (a) to our and our affiliates’ directors, officers,
employees, agents, advisors and other representatives, including accountants,
legal counsel and other advisors (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
Company Information and instructed to keep such Company Information
confidential), (b) to the extent requested by any regulatory authority,
(c) pursuant to the order of any court or administrative agency or in any
pending legal or administrative proceeding, or otherwise as required by any
governmental or self-regulatory authority, applicable law or regulation or by
any subpoena or similar legal process, (d) in connection with the exercise of
any remedies hereunder or under any of the Definitive Debt Documents or any
suit, action or proceeding relating to this Commitment Letter or any of the
Definitive Debt Documents, or the enforcement of rights hereunder or thereunder,
(e) subject to an agreement containing provisions substantially the same as
those of this paragraph, to any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to you and your
obligations, (f) with your express prior written consent, (g) to prospective
lenders, participants or any rating agency or as is otherwise required in
connection with the syndication, (h) for purposes of establishing a “due
diligence” defense or (i) to the extent such Company Information (1) becomes
publicly available other than as a result of a breach of this paragraph by us or
(2) becomes available to us or any of our affiliates on a non-confidential basis
from a source other than you, so long as such source is not, to our knowledge,
subject to confidentially obligations to you or the Target; provided, that the
disclosure of any such Company Information to Lenders or prospective Lenders or
participants or prospective participants referred to above shall be made subject
to the acknowledgment and acceptance by such party that such information is
being disseminated on a confidential basis (on substantially the terms set forth
in this paragraph or as is otherwise reasonably acceptable to you and us,
including, without limitation, as set forth in any confidential information
memorandum or other marketing materials) in accordance with our standard
syndication processes or market standards for dissemination of such type of
information, which shall in any event require “click through” or other
affirmative action on the part of the recipient to access such confidential
information and acknowledge its confidentiality obligations in respect thereof.
Any person required to maintain the confidentiality of Company Information as
provided in this paragraph shall be considered to have complied with its
obligation to do so if such person has exercised the same degree of care to
maintain the confidentiality of such Company Information as such person would
accord to its own

 

8



--------------------------------------------------------------------------------

confidential information. Our obligations set forth in this paragraph shall
terminate upon the earlier of (i) two years from the date hereof and (ii) the
date of execution and delivery of the Definitive Debt Documents, at which time
this paragraph shall be superseded by the relevant terms and provisions therein;
provided that the termination of our (and our affiliates’ and our and our
affiliates’ employees, representatives or other agents’) obligations under this
paragraph shall not relieve our responsibilities in respect of any breach of
this paragraph prior to such termination.

Notwithstanding anything herein to the contrary, you and we (and any of your and
our respective employees, representatives or other agents) may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by the Debt Financing Letters and all
materials of any kind (including opinions or other tax analyses) that are
provided to you or us relating to such tax treatment and tax structure, except
that (i) tax treatment and tax structure shall not include the identity of any
existing or future party (or any affiliate of such party) to any Debt Financing
Letter, and (ii) neither you nor we shall disclose any information relating to
such tax treatment and tax structure to the extent nondisclosure is reasonably
necessary in order to comply with applicable securities laws. For this purpose,
the tax treatment of the transactions contemplated by the Debt Financing Letters
is the purported or claimed U.S. federal income tax treatment of such
transactions and the tax structure of such transactions is any fact that may be
relevant to understanding the purported or claimed U.S. federal income tax
treatment of such transactions.

10. Conflicts of Interest; Absence of Fiduciary Relationship. You acknowledge
and agree that:

(a) we and/or our affiliates and subsidiaries (the “Jefferies Group”), in our
and their respective capacities as principal or agent are involved in a wide
range of commercial banking and investment banking activities globally
(including investment advisory, asset management, research, securities issuance,
trading, and brokerage) from which conflicting interests or duties may arise
and, therefore, conflicts may arise between (i) our interests and duties
hereunder and (ii) the duties or interests or other duties or interests of
another member of the Jefferies Group,

(b) we and any other member of the Jefferies Group may, at any time, (i) provide
services to any other person, (ii) engage in any transaction (on our or its own
account or otherwise) with respect to you or any member of the same group as you
or (iii) act in relation to any matter for any other person whose interests may
be adverse to you or any member of your group (a “Third Party”), and may retain
for our or its own benefit any related remuneration or profit, notwithstanding
that a conflict of interest exists or may arise and/or any member of the
Jefferies Group is in possession or has come or comes into possession (whether
before, during or after the consummation of the transactions contemplated
hereunder) of information confidential to you; provided that such confidential
information shall not be used by us or any other member of the Jefferies Group
in entering into any transaction with (for its own account or otherwise), or
performing services for or providing advice to, any Third Party. You accept that
permanent or ad hoc arrangements/information barriers may be used between and
within our divisions or divisions of other members of the Jefferies Group for
this purpose and that locating directors, officers or employees in separate
workplaces is not necessary for such purpose,

(c) information that is held elsewhere within us or the Jefferies Group, but of
which none of the individual directors, officers or employees having primary
responsibility for the consummation of the transactions contemplated by this
Commitment Letter actually has knowledge (or can properly obtain knowledge
without breach of internal procedures), shall not for any purpose be taken into
account in determining our responsibilities to you hereunder,

 

9



--------------------------------------------------------------------------------

(d) neither we nor any other member of the Jefferies Group shall have any duty
to disclose to you, or utilize for your benefit, any non-public information
acquired in the course of providing services to any other person, engaging in
any transaction (on our or its own account or otherwise) or otherwise carrying
on our or its business,

(e) we and our affiliates have been retained by the Parent as an advisor (in
such capacity, the “Advisor”) in connection with the Acquisition. You agree to
such retention, and further agree not to assert any claim you might allege based
on any actual or potential conflicts of interest that might be asserted to arise
or result from the engagement of the Advisor and/or its affiliates’ in arranging
or providing or contemplating arranging or providing any buy-side financial
advice and assistance to the Parent, on the one hand, and our and our
affiliates’ relationships with you as described and referred to herein, on the
other hand. You acknowledge that, in such capacity, the Advisor may recommend
that the Parent not pursue or accept the terms of the Acquisition or advise the
Parent in other manners adverse to your interests. Each of the parties hereto
acknowledges (i) our retention as the Advisor and (ii) that such relationship
does not create any fiduciary duties or fiduciary responsibilities to such party
on the part of us or our affiliates.

(f) (i) except as described in clause (e) above and for the obligations
expressly provided for under the Debt Financing Letters or any other separate
engagement letter, neither we nor any of our affiliates have assumed any
advisory responsibility or any other obligation in favor of the Company or any
of its affiliates, (ii) we and our affiliates, on the one hand, and the Company
and its affiliates, on the other hand, have an arm’s-length business
relationship that does not directly or indirectly give rise to, nor does the
Company or any of its affiliates rely on, any fiduciary duty on the part of us
or any of our affiliates and (iii) we are (and are affiliated with) full service
financial firms and as such may effect from time to time transactions for our
own account or the account of customers, and hold long or short positions in
debt, equity-linked or equity securities or loans of companies that may be the
subject of the transactions contemplated by this Commitment Letter (and, in
particular, we and any other member of the Jefferies Group may at any time hold
debt or equity securities for our or its own account in the Company). With
respect to any securities and/or financial instruments so held by us, any of our
affiliates or any of our respective customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of such rights, in its sole discretion. You hereby waive
and release, to the fullest extent permitted by law, any claims you have, or may
have, with respect to (i) any breach or alleged breach of fiduciary duty (and
agree that we shall have no liability (whether direct or indirect) to you in
respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on behalf of or in right of you, including your stockholders,
employees or creditors) or (ii) any conflict of interest arising from such
transactions, activities, investments or holdings, or arising from our failure
or the failure of any of our affiliates to bring such transactions, activities,
investments or holdings to your attention, and

(g) neither we nor any of our affiliates are advising you as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. You shall
consult with your own advisors concerning such matters and shall be responsible
for making your own independent investigation and appraisal of the transactions
contemplated by the Debt Financing Letters, and neither we nor our affiliates
shall have responsibility or liability to you with respect thereto other than as
expressly set forth herein. Any review by us, or on our behalf, of the Company,
the Transactions, the other transactions contemplated by the Debt Financing
Letters or other matters relating to such transactions will be performed solely
for our benefit and shall not be on behalf of you or any of your affiliates.

11. Choice of Law; Jurisdiction; Waivers. The Debt Financing Letters, and any
claim, controversy or dispute arising under or related to the Debt Financing
Letters (whether based upon contract, tort or otherwise), shall be governed by,
and construed in accordance with, the laws of the State

 

10



--------------------------------------------------------------------------------

of New York without regard to conflict of law principles (other than sections
5-1401 and 5-1402 of the New York General Obligations Law). To the fullest
extent permitted by applicable law, you and we hereby irrevocably submit to the
exclusive jurisdiction of any New York State court or Federal court sitting in
the County of New York and the Borough of Manhattan in respect of any claim,
suit, action or proceeding arising out of or relating to the provisions of any
Debt Financing Letter and irrevocably agree that all claims in respect of any
such claim, suit, action or proceeding may be heard and determined in any such
court and that service of process therein may be made by certified mail, postage
prepaid, to their respective addresses set forth above; provided that suit for
the recognition or enforcement of any judgment obtained in any such New York
State or Federal court may be brought in any other court of competent
jurisdiction. You and we hereby waive, to the fullest extent permitted by
applicable law, any objection that you or we may now or hereafter have to the
laying of venue of any such claim, suit, action or proceeding brought in any
such court, and any claim that any such claim, suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. You and we
hereby waive, to the fullest extent permitted by applicable law, any right to
trial by jury with respect to any claim, suit, action or proceeding (whether
based upon contract, tort or otherwise) arising out of or relating to the Debt
Financing Letters, any of the Transactions or any of the other transactions
contemplated hereby or thereby. The provisions of this Section 11 are intended
to be effective upon the execution of this Commitment Letter without any further
action by you, and the introduction of a true copy of this Commitment Letter
into evidence shall be conclusive and final evidence as to such matters.

12. Miscellaneous.

(a) This Commitment Letter may be executed in one or more counterparts, each of
which will be deemed an original, but all of which taken together will
constitute one and the same instrument. Delivery of an executed signature page
of this Commitment Letter by facsimile, PDF or other electronic transmission
will be effective as delivery of a manually executed counterpart hereof.

(b) You may not assign any of your rights, or be relieved of any of your
obligations, under this Commitment Letter without our prior written consent,
which may be given or withheld in our sole discretion (and any purported
assignment without such consent, at our sole option, shall be null and void). We
may at any time and from time to time assign all or any portion of our
Commitments hereunder to one or more of our affiliates or to one or more
Lenders, whereupon we shall be released from the portion of our Commitments
hereunder so assigned; provided that such assignment shall not relieve us of our
obligation to fund on the Closing Date the portion of our Commitments so
assigned to the extent such assignee fails, upon satisfaction or waiver by us of
all conditions to such assignee making its initial extensions of credit on the
Closing Date, to fund such assigned Commitments on the Closing Date. Any and all
obligations of, and services to be provided by, us hereunder (including the
Commitments) may be performed, and any and all of our rights hereunder may be
exercised, by or through any of our affiliates or branches and we reserve the
right to allocate, in whole or in part, to our affiliates or branches certain
fees payable to us in such manner as we and our affiliates may agree in our and
their sole discretion. You further acknowledge that we may share with any of our
affiliates, and such affiliates may share with us, any information relating to
the Transactions, you or the Acquired Business (and your and their respective
affiliates), or any of the matters contemplated in the Debt Financing Letters in
accordance with Section 9.

(c) This Commitment Letter has been and is made solely for the benefit of you,
us and the indemnified persons (as defined in Annex A hereto) and your, our and
their respective successors and permitted assigns, and nothing in this
Commitment Letter, expressed or implied, is intended to confer or does confer on
any other person or entity any rights or remedies under or by reason of this
Commitment Letter or your and our agreements contained herein.

 

11



--------------------------------------------------------------------------------

(d) The Debt Financing Letters set forth the entire understanding of the parties
hereto as to the scope of the Commitments and our obligations hereunder and
thereunder. The Debt Financing Letters supersede all prior understandings and
proposals, whether written or oral, between us and you relating to any financing
or the transactions contemplated hereby and thereby.

(e) Notwithstanding anything in Section 9 to the contrary, you agree that we or
any of our affiliates may make customary disclosures of information about the
Transactions to market data collectors and similar service providers to the
financing community, following consummation of the Transactions.

(f) We hereby notify you and, upon its becoming bound by the provisions hereof,
each other party hereto, that pursuant to the requirements of the USA PATRIOT
Improvement and Reauthorization Act, Pub. L. 109-177 (signed into law March 9,
2006) (as amended from time to time, the “Patriot Act”), we and each Lender may
be required to obtain, verify and record information that identifies the Credit
Parties, which information includes the name, address, tax identification number
and other information regarding the Credit Parties that will allow us or such
Lender to identify the Credit Parties in accordance with the Patriot Act. This
notice is given in accordance with the requirements of the Patriot Act and is
effective as to us and each Lender. You agree that we shall be permitted to
share any or all such information with the Lenders.

13. Amendment; Waiver. This Commitment Letter may not be modified or amended
except in a writing duly executed by the parties hereto. No waiver by any party
of any breach of, or any provision of, this Commitment Letter shall be deemed a
waiver of any similar or any other breach or provision of this Commitment Letter
at the same or any prior or subsequent time. To be effective, a waiver must be
set forth in writing signed by the waiving party and must specifically refer to
this Commitment Letter and the breach or provision being waived.

14. Surviving Provisions. Notwithstanding anything to the contrary in this
Commitment Letter: (i) Sections 7 to and including 15 hereof shall (except for
our confidentiality obligations in Section 9 which shall terminate or be
superseded by the Definitive Debt Documents as provided therein) survive the
expiration or termination of this Commitment Letter, regardless of whether the
Definitive Debt Documents have been executed and delivered or the Transactions
consummated, and (ii) Sections 2 and 4 to and including 13 hereof shall (except
for our confidentiality obligations in Section 9 which shall terminate or be
superseded by the Definitive Debt Documents as provided therein; provided, for
the avoidance of doubt, your confidentiality obligations in Section 9 shall
remain in full force and effect except as otherwise provided herein) survive
execution and delivery of the Definitive Debt Documents and the consummation of
the Transactions.

15. Acceptance, Expiration and Termination. Please indicate your acceptance of
the terms of the Debt Financing Letters by returning to us executed counterparts
of the Debt Financing Letters not later than 11:59 p.m., New York City time, on
November 9, 2018 (the “Deadline”). The Debt Financing Letters are conditioned
upon your contemporaneous execution and delivery to us, and the contemporaneous
receipt by us, of executed counterparts of each Debt Financing Letter on or
prior to the Deadline. This Commitment Letter will expire at such time in the
event that you have not returned such executed counterparts to us by such time.
Thereafter, except with respect to any provision that expressly survives
pursuant to Section 14, this Commitment Letter (but not the Fee Letter) will
terminate automatically on the earliest of (i) the date of termination of the
Purchase Agreement, (ii) the closing of the Acquisition, (iii) the acceptance by
the Target or any of its affiliates (or any of their respective equityholders)
of an offer for all or any substantial part of the capital stock or property and
assets of the Acquired Business (or any parent company thereof) other than as
part of the Transactions, and (iv) 5:00 p.m., New York City time, on the
Termination Date (as defined in the Purchase Agreement on

 

12



--------------------------------------------------------------------------------

the date hereof). In addition, our Commitment hereunder to provide Bridge Loans
shall terminate upon the closing of the sale of the Notes (in escrow or
otherwise).

[Remainder of page intentionally blank]

 

13



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, JEFFERIES FINANCE LLC By:  

/s/ Jason Kennedy

  Name: Jason Kennedy   Title: Managing Director

Accepted and agreed to as of the

date first above written:

 

BRISTOW GROUP INC. By:  

/s/ L. Don Miller

  Name: L. Don Miller  

Title: Senior Vice President and Chief
Financial Officer

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

ANNEX A TO COMMITMENT LETTER

INDEMNIFICATION AND WAIVER

Except as otherwise defined in this Annex A, capitalized terms used but not
defined herein have the meanings assigned to them elsewhere in this Commitment
Letter.

Bristow Group Inc. (“you”) hereby agree (i) to indemnify and hold harmless
Jefferies Finance LLC (“we” or “us”) and our affiliates and subsidiaries
(including Jefferies & Company, Inc. (“Jefco”)) and each of the respective
officers, directors, partners, trustees, employees, advisors, agents,
representatives, attorneys-in-fact, members, successors, assigns and controlling
persons of each of the foregoing (each, an “indemnified person”) from and
against any and all losses, claims, damages and liabilities (collectively,
“Losses”) to which any such indemnified person, directly or indirectly, may
become subject arising out of, relating to, resulting from or otherwise in
connection with the Debt Financing Letters, the Debt Financing, the use of the
proceeds therefrom, the Transactions, any of the other transactions contemplated
by the Debt Financing Letters, or any action, claim, suit, litigation,
investigation, inquiry or proceeding (each, a “Claim”) directly or indirectly
arising out of, relating to, resulting from or otherwise in connection with any
of the foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED
PERSON), regardless of whether any indemnified person is a named party thereto
or whether such Claim is brought by you, any of your affiliates or a third party
and (ii) to reimburse each indemnified person promptly following written demand
(together with reasonably detailed documentation describing such Claim) for all
reasonable and documented costs and expenses (including, without limitation,
fees and expenses of counsel) incurred by the indemnified person (including all
such costs and expenses incurred to enforce the terms of this Commitment Letter)
as they are actually incurred in connection with investigating, preparing,
defending or settling any Claim, directly or indirectly, arising out of,
relating to, resulting from or otherwise in connection with any of the
foregoing, whether or not any indemnified person is a named party thereto or
whether such Claim is brought by you, any of your affiliates or a third party,
(including in connection with the enforcement of the indemnification obligations
and waivers set forth in this Annex A); provided, however, that no indemnified
person will be entitled to indemnity hereunder in respect of any Loss or
reimbursement for costs and expenses relating to any Loss to the extent that it
is found by a final, non-appealable judgment of a court of competent
jurisdiction that such Loss resulted directly from the bad faith, gross
negligence or willful misconduct of such indemnified person, and such
indemnified person shall promptly repay such reimbursed costs and expenses to
you. In addition, in no event will you or any of your affiliates or the Acquired
Business or any indemnified person be liable for consequential, special,
exemplary, punitive or indirect damages (including any loss of profits, business
or anticipated savings), whether, directly or indirectly, as a result of any
failure to fund all or any portion of the Debt Financing or otherwise arising
out of, relating to, resulting from or otherwise in connection with the Debt
Financing or arising out of, relating to, resulting from or otherwise in
connection with any Claim or otherwise; provided, for the avoidance of doubt,
that the foregoing does not limit or otherwise modify your and your affiliates’
and the Acquired Business’s and any indemnified person’s indemnification
obligations as provided elsewhere herein. In addition, no indemnified person
will be liable for any damages arising from the use by unauthorized persons of
Information, Projections or other Materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted or otherwise obtained by such persons except to the extent it is
found by a final, non-appealable judgment of a court of competent jurisdiction
that such damages resulted directly from the bad faith, gross negligence or
willful misconduct of such indemnified person. You shall not be liable for any
settlement of any proceeding effected without your written consent (such consent
not to be unreasonably withheld, delayed or conditioned) unless (1) such
settlement is entered into more than 30 days after receipt by you of an
indemnified person’s request to settle such action, (ii) you shall not have
reimbursed the indemnified

 

Annex A-1



--------------------------------------------------------------------------------

person in accordance with the indemnified person’s request of you to reimburse
the indemnified person for the reasonable and documented fees and expenses of
counsel as contemplated herein prior to the date of such settlement and
(iii) such indemnified person shall have given you at least 30 days’ prior
notice of its intention to settle.

You shall not settle or compromise or consent to the entry of any judgment in or
otherwise seek to terminate any pending or threatened Claim in which any
indemnified person is or could be a party and as to which indemnification or
contribution could have been sought by such indemnified person hereunder whether
or not such indemnified person is a party to any Debt Financing Letter, unless
(i) such indemnified person and each other indemnified person from which such
indemnified person could have sought indemnification or contribution have given
their prior written consent, which shall not be unreasonably withheld,
conditioned or delayed, or (ii) the settlement, compromise, consent or
termination (A) includes an express unconditional release of all indemnified
persons and their respective affiliates from all Losses, directly or indirectly,
arising out of, relating to, resulting from or otherwise in connection with such
Claim and (B) does not include any statement as to or any admission or
assumption of fault, culpability, wrongdoing or a failure to act by or on behalf
of any indemnified person.

If for any reason (other than the bad faith, gross negligence or willful
misconduct of an indemnified person as provided above) the foregoing indemnity
is unavailable to an indemnified person or insufficient to hold an indemnified
person harmless, then you to the fullest extent permitted by law, shall
contribute to the amount paid or payable by such indemnified person as a result
of such Losses in such proportion as is appropriate to reflect the relative
benefits received by you, on the one hand, and by us, on the other hand, from
the Transactions or, if allocation on that basis is not permitted under
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits received by you, on the one hand, and us, on the other hand,
but also the relative fault of you, on the one hand, and us, on the other hand,
as well as any relevant equitable considerations. Notwithstanding the provisions
hereof, the aggregate contribution of all indemnified persons to all Losses
shall not exceed the amount of fees actually received by us and Jefco pursuant
to the Fee Letter and the Engagement Letter. For the purposes of this paragraph,
it is hereby further agreed that (i) the relative benefits to you, on the one
hand, and us, on the other hand, with respect to the Transactions shall be
deemed to be in the same proportion as (x) the total value paid or received or
contemplated to be paid or received by you, your equityholders and/or your or
their respective affiliates, as the case may be, in the Transactions, whether or
not the Transactions are consummated, bears to (y) the fees actually paid to us
and Jefco under the Fee Letter and the Engagement Letter and (ii) the relative
fault of you, on the one hand, and us, on the other hand, with respect to the
Transactions shall be determined by reference to, among other things, whether
any untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by
you, any of your affiliates and/or any of your or their respective officers,
directors, partners, trustees, employees, affiliates, shareholders, advisors,
agents, representatives, attorneys-in-fact and controlling persons or by us, as
well as your and our relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

The indemnity, contribution and expense reimbursement obligations set forth
herein (i) shall be in addition to any liability you may have to any indemnified
person at law, in equity or otherwise, (ii) shall survive the expiration or
termination of the Debt Financing Letters (other than, to the extent covered by
the Definitive Debt Documents, upon our execution of the Definitive Debt
Documents), (iii) shall apply to any modification, amendment, waiver or
supplement of our and any of our affiliates’ commitment and/or engagement,
(iv) shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of us or any other indemnified person and
(v) shall be binding on any successor or assign of you and the successors or
assigns to any substantial portion of your business and assets.

*    *    *

 

Annex A-2



--------------------------------------------------------------------------------

ANNEX B TO COMMITMENT LETTER

TRANSACTION SUMMARY: PROJECT EMERALD

Capitalized terms used but not defined in this Transaction Summary shall have
the meanings set forth in the other Exhibits and Annexes to the Commitment
Letter to which this Transaction Summary is attached (the “Commitment Letter”).
In the case of any such capitalized term that is subject to multiple and
differing definitions, the appropriate meaning thereof in this Transaction
Summary shall be determined by reference to the context in which it is used.

Bristow Group Inc. (the “Parent”) and its newly formed wholly owned bankruptcy
remote domestic subsidiary Bear Acquisition I, LLC, a Delaware limited liability
company (“Merger Sub 1”), (which will be designated substantially simultaneously
with its formation as an “unrestricted subsidiary” under the documents governing
the Parent’s applicable outstanding indebtedness and which shall have been
created as a bankruptcy remote subsidiary pursuant to documentation reasonably
satisfactory to the Arranger) have entered into a Stock Purchase Agreement (the
“Purchase Agreement”) to acquire (the “Acquisition”) all of the issued and
outstanding capital stock of Columbia Helicopters, Inc., an Oregon corporation
(the “Target”), from the existing shareholders of the Target (collectively, the
“Sellers”) and to refinance (together with any applicable prepayment premium or
fee, with the commitments thereunder being terminated, and all guarantees, liens
and security interests in respect thereof being released) all of the Existing
Debt. In connection therewith, it is intended that:

(a) Prior to the Closing Date, Merger Sub 1 will issue and sell senior secured
notes (the “Notes”) in a Rule 144A or other private placement in an amount equal
to the amount of the Bridge Loan Facility described in the Summary of Terms of
the Bridge Loan Facility attached as Exhibit A to the Commitment Letter or in
such lesser amount as Merger Sub 1 shall determine in its sole discretion prior
to the launch of the syndication of the Bridge Loan Facility; to the extent that
less than the full amount of the Notes are obtained on or prior to the Closing
Date, Merger Sub 1 (including its successor) will borrow up to the difference in
Bridge Loans (as defined elsewhere in the Commitment Letter) under the Bridge
Loan Facility. Prior to or contemporaneously with any sale and issuance of
Notes, the Parent shall have made a cash capital contribution to Merger Sub 1
(the “Accrued Interest Escrow”) at least equal to interest that would accrue on
the Notes from the date of issuance to the last possible date of the Acquisition
(the “Deadline”); such amount, together with the proceeds of the Notes, shall be
deposited in an escrow (such funds, the “Escrowed Funds”). If the Acquisition
occurs on or before the Deadline, the Escrowed Funds shall be released to Merger
Sub 1 (including its successor); the Notes will be subject to mandatory
redemption (funded by the Escrowed Funds) if the Acquisition has not occurred by
the Deadline.

(b) On the Closing Date, the Parent will issue and sell $150,000,000 of its
convertible secured notes (the “Convertible Notes”) as described in a commitment
letter entered into on the date of the Purchase Agreement (such commitment
letter as in effect on the date hereof, the “Convertible Notes Commitment
Letter”), and the Parent will use (1) cash approximately in the amount of
$25,000,000 less the Accrued Interest Escrow and (2) the proceeds of the
Convertible Notes to capitalize Bear Acquisition II, Inc., a Delaware
corporation (including its successors, “Merger Sub 2”), another newly formed
wholly owned bankruptcy remote domestic subsidiary of the Parent which will be
designated substantially simultaneously with its formation as an “unrestricted
subsidiary” under the documents governing the Parent’s applicable outstanding
indebtedness and which shall have been created as a bankruptcy remote subsidiary
pursuant to documentation reasonably satisfactory to the Arranger; such
capitalization will consist of Merger Sub 2 capital stock and Merger Sub 2
warrants, with the warrants exercisable in the event of the Parent’s bankruptcy.
The Parent will convey the Merger Sub 2 warrants to the initial holders of the
Convertible Notes.

 

Annex B-1



--------------------------------------------------------------------------------

(c) The Parent will issue Parent common stock with a value (as determined in
accordance with the Purchase Agreement) of approximately $67,000,000 to the
Sellers as part of the consideration for the Target stock, with the result that
such Target stock will be in the name of Merger Sub 2.

(d) Certain employees of the Target will be entitled to phantom awards from the
Target as a result of the change of control effected by the Acquisition. Merger
Sub 1 has agreed to cause the Parent to pay and discharge all of such awards;
certain of such employees has agreed to use a portion of such employees’s award
to purchase approximately $10,000,000 of Parent common stock (valued as per the
Purchase Agreement).

(e) On the Closing Date:

 

  a.

the Escrowed Funds shall be released from escrow;

 

  b.

Merger Sub 1 shall merge into Merger Sub 2, with Merger Sub 2 as the survivor;

 

  c.

Merger Sub 2 shall acquire all of the Target’s issued and outstanding capital
stock from the Sellers for Parent common stock (as described in clause
(c) above) and cash;

 

  d.

Merger Sub 2 shall merge into the Target, with the Target as the survivor, and
upon such merger the Target shall become an “unrestricted subsidiary” under the
documents governing the Parent’s applicable outstanding indebtedness;

 

  e.

Concurrently with the merger of Merger Sub 2 into the Target, the Target shall
be redomiciled in Delaware and its organizational documents shall be amended to
reflect the bankruptcy remote features corresponding to those in the
organizational documents for Merger Sub 2;

 

  f.

the Existing Debt shall be repaid, together with any applicable prepayment
premium or fee, with the commitments thereunder being terminated and all
guarantees, liens and security interests in respect thereof being released
(collectively, the “Refinancing”);

 

  g.

the Target shall assume the obligations under all outstanding Notes and/or
Bridge Loans;

 

  h.

certain subsidiaries of the Target shall guarantee all of the outstanding Notes
and/or Bridge Loans;

 

  i.

the Merger Sub 2 warrants conveyed to the initial holders of the Convertible
Notes shall become warrants for Target capital stock, to be exercisable for 2/3
of the outstanding Target capital stock (after giving effect to the exercise of
the warrants), and the pledge of Merger Sub 2 capital stock to secure the
Convertible Notes will become a pledge of Target capital stock; and

 

  j.

all fees, premiums, expenses and other transaction costs incurred in connection
with the Transactions (the “Transactions Costs”) will be paid.

The issuance of the Notes and/or the borrowing of the Bridge Loans is referred
to as the “Debt Financing” and the contributions by the Parent to or on behalf
of Merger Sub 1 and Merger Sub 2 (with all such contributions to be in the form
of common equity) in the aggregate amount (inclusive of cash and non-cash
contributions, and including the transactions described in clauses (c) and (d)
above) of at least $250,000,000 are referred to collectively as the “Equity
Contribution.” The Debt Financing and the Equity Contribution, together with the
Acquisition, the merger of Merger Sub 1 into Merger Sub 2, the merger of Merger
Sub 2 into the Target, the Refinancing and the payment of the Transactions
Costs, are collectively referred to as the “Transactions.”

If there is no change in the total consideration for the Acquisition, any
increase of the Equity Contribution over $250,000,000 on the Closing Date shall
result in an automatic and permanent reduction of the amount of commitments in
respect of the Bridge Loan Facility by the amount of such increase (the “Bridge
Reduction”).

 

Annex B-2



--------------------------------------------------------------------------------

EXHIBIT A TO COMMITMENT LETTER

SUMMARY OF TERMS OF THE BRIDGE FACILITY

Set forth below is a summary of certain of the terms of the Bridge Loan Facility
and the documentation related thereto. Capitalized terms used and not otherwise
defined in this Exhibit A have the meanings set forth elsewhere in this
Commitment Letter.

 

I.

Parties

 

Borrower

Initially, the Acquiror; provided that upon consummation of the Acquisition,
Target shall become the borrower (the “Borrower”).

 

Guarantors

Each of the direct and indirect wholly-owned subsidiaries of the Borrower (other
than (i) any subsidiary that is a “controlled foreign corporation” within the
meaning of section 957 of the United States Tax Code of 1986, as amended (a
“CFC”), to the extent making such CFC a guarantor would result in non de minimis
adverse tax consequences to the Borrower, and any and all direct or indirect
subsidiaries of such CFC, (ii) any subsidiary that has no material assets other
than equity of CFCs described in (i) (a “CFC Holding Company”), and CFC Holding
Companies and (iii) certain immaterial subsidiaries subject to a materiality
threshold to be agreed) (collectively, the “Guarantors;” the Borrower and the
Guarantors, collectively, the “Credit Parties”).

 

Lead Arranger, Syndication Agent and Book-Runner

Jefferies Finance LLC (“Jefferies Finance”) and/or one or more of its affiliate
designees (in such capacities, the “Arranger”). The Arranger will perform the
duties customarily associated with such role.

 

Administrative Agent

Jefferies Finance and/or one or more of its affiliate designees (in such
capacity, the “Administrative Agent”). The Administrative Agent will perform the
duties customarily associated with such role.

 

Collateral Agent:

Jefferies Finance and/or one or more of its affiliate designees (in such
capacity, the “Collateral Agent”). The Collateral Agent will perform the duties
customarily associated with such role.

 

Lenders

A syndicate of banks, financial institutions and other entities, excluding
Disqualified Institutions (which may include the Arranger, collectively, the
“Lenders”), arranged by the Arranger in consultation with the Borrower.

 

Exhibit A-1



--------------------------------------------------------------------------------

Closing Date

The date, on or before the date on which the Commitments are terminated in
accordance with Section 15 of this Commitment Letter, on which the Acquisition
is consummated (the “Closing Date”).

 

Bridge Loan Documents

The definitive documentation governing or evidencing the Bridge Loans, the
Extended Term Loans and the Exchange Notes (collectively, the “Bridge Loan
Documents”).

 

II.

Bridge Loan Facility

 

Bridge Loans

An aggregate principal amount of $360.0 million of Senior Secured Increasing
Rate Bridge Loans (the “Bridge Loans”) (as such amount may be reduced by any
Bridge Reduction described in Annex B to the Commitment Letter and the gross
cash proceeds from any Senior Notes or other debt securities received by the
Borrower on or prior to the Closing Date).

 

Use of Proceeds

To finance, in part, the Transactions and to pay fees and expenses in connection
with the foregoing.

 

Maturity

One year from the initial funding date of the Bridge Loans (the “Bridge Loan
Maturity Date”).

 

Rollover

If the Bridge Loans are not repaid in full on or prior to the Bridge Loan
Maturity Date, and provided that no Conversion Default (as defined below) has
occurred and is continuing, the Bridge Loans shall be automatically converted on
the Bridge Loan Maturity Date into senior secured term loans due on the fourth
anniversary of the Bridge Loan Maturity Date (the “Extended Term Loans”) in an
aggregate principal amount equal to the aggregate principal amount of Bridge
Loans so converted. The Extended Term Loans will have the terms set forth in
Exhibit B to this Commitment Letter.

 

 

At the option of the Lenders, Extended Term Loans may be exchanged by the
holders thereof for exchange notes (“Exchange Notes”), which will have the terms
set forth in Exhibit B to this Commitment Letter. The Exchange Notes will be
issued under an indenture that will have the terms set forth in Exhibit B to
this Commitment Letter. In connection with each such exchange, if requested by
any Lender that is a Lender as of the Closing Date (each, an “Initial Bridge
Lender”), the Borrower shall (i) deliver to the Lender that is receiving
Exchange Notes, and to such other Lenders as such Initial Bridge Lender
requests, an offering memorandum of the type customarily utilized in a Rule 144A
offering of high yield

 

Exhibit A-2



--------------------------------------------------------------------------------

 

securities covering the resale of such Exchange Notes by such Lenders, in such
form and substance as reasonably acceptable to the Borrower and such Initial
Bridge Lender, and keep such offering memorandum updated in a manner as would be
required pursuant to a customary Rule 144A securities purchase agreement,
(ii) execute an exchange agreement containing provisions customary in Rule 144A
securities purchase agreements (including indemnification provisions), if
requested by such Initial Bridge Lender, (iii) deliver or cause to be delivered
such opinions and accountants’ comfort letters addressed to the Initial Bridge
Lender and such certificates as the Initial Bridge Lender may request in form
and substance satisfactory to the Initial Bridge Lender and (iv) take such other
actions, and cause its advisors, auditors and counsel to take such actions, as
reasonably requested by the Initial Bridge Lender in connection with issuances
or resales of Exchange Notes, including providing such information regarding the
business and operations of the Borrower and its subsidiaries as is reasonably
requested by any prospective holder of Exchange Notes and customarily provided
in due diligence investigations in connection with purchases or resales of
securities. Notwithstanding the foregoing, the Borrower shall not be required to
exchange Extended Term Loans for Exchange Notes unless at least $75.0 million of
Exchange Notes would be outstanding immediately after such exchange and will not
be required to issue Exchange Notes more than a number of times to be agreed in
any calendar year.

 

  “Conversion Default” shall mean any payment or bankruptcy Event of Default
under the Bridge Loan Documents.

 

  The Extended Term Loans will be governed by the provisions of the Bridge Loan
Documents and will have the same terms as the Bridge Loans except as expressly
set forth in Exhibit B to this Commitment Letter.

III.

Certain Payment Provisions

 

Interest

The Bridge Loans will bear interest at a rate per annum equal to three month
LIBOR, adjusted quarterly, plus a spread of 8.00% (the “Rate”). The Rate will
increase by (i) 50 basis points upon the three-month anniversary of the Closing
Date, plus (ii) an additional 50 basis points upon each subsequent three-month
anniversary following the initial three-month anniversary of the Closing Date.
Interest on the Bridge Loans (excluding default interest, if any) shall not
exceed the Total Cap (as defined in the Fee Letter). Interest will be payable
quarterly in arrears, on the Bridge Loan Maturity Date and on the date of any
prepayment of the Bridge Loans.

 

Exhibit A-3



--------------------------------------------------------------------------------

Default Rate

After the occurrence and during the continuation of an event of default under
the Bridge Loan Facility, outstanding Bridge Loans and other amounts payable
under the Bridge Loan Facility shall bear interest at 2.00% above the rate
applicable to the Bridge Loans and shall be payable in cash on demand.

 

Optional Repayment

The Bridge Loans may be repaid, in whole or in part, on a pro rata basis, at the
option of the Borrower at any time upon 3 business days’ prior written notice
(or such shorter time as is agreed by the Administrative Agent), at a price
equal to 100% of the principal amount thereof, plus all accrued and unpaid
interest and fees to the date of repayment.

 

Mandatory Repayment

The Borrower will repay the Bridge Loans with the net proceeds from (i) any
direct or indirect public offering or private placement of Notes or any other
issuance or sale of (x) debt securities or equity securities of the Borrower, or
(y) debt securities or equity securities of any of its subsidiaries (in each
case, other than debt and equity securities issued or sold to the Parent or its
subsidiaries), (ii) the incurrence of any other indebtedness for borrowed money
(other than certain limited exceptions to be mutually agreed upon, including a
working capital revolver (the “Working Capital Revolver” in an amount and with
terms (including an intercreditor agreement) to be mutually agreed upon) by the
Borrower or any of its subsidiaries, (iii) sales of assets or any issuance or
sales of equity of any subsidiary of the Borrower (other than certain limited
exceptions and customary reinvestment rights to be mutually agreed upon), and
(iv) Extraordinary Receipts (to be defined) (in each case, with customary
exceptions and reinvestment rights to be mutually agreed upon) or receipt of
insurance or condemnation proceeds (in each case, with customary exceptions and
reinvestment rights to be mutually agreed upon) by the Borrower or any of its
subsidiaries (in connection with insurance or condemnation proceeds related to
the Borrower or its subsidiaries), in each case, at 100% of the principal amount
of the Bridge Loans repaid, plus accrued fees and all accrued and unpaid
interest and fees to the date of the repayment.

 

Change of Control

Each holder of the Bridge Loans will be entitled to require the Borrower, and
the Borrower shall offer, to repay the Bridge Loans held by such holder, at a
price of 100% of the principal amount thereof, plus all accrued

 

Exhibit A-4



--------------------------------------------------------------------------------

 

fees and all accrued and unpaid interest to the date of repayment, upon the
occurrence of a “change of control” (to be defined in the Bridge Loan Documents
in a manner to be mutually agreed). For the avoidance of doubt, the exercise of
warrants by the holders of the Convertible Notes (as defined in Annex B hereto)
and/or the foreclosure of share pledge in connection therewith will not
constitute a change of control.

 

IV.

Collateral and Guarantees

 

Collateral

The obligations under the Bridge Loan Facility will be secured by a perfected
first-priority security interest in all or substantially all of the assets of
Borrower and the Guarantors (but limited, in the case of voting stock of a CFC
or a CFC Holding Company, to 66% of all such voting stock to the extent that the
pledge of a greater percentage would result in non de minimis adverse tax
consequences to the Borrower) (the items described above and all proceeds
thereof, but excluding the Excluded Assets (as defined below), the
“Collateral”). All security arrangements, including an intercreditor agreement
with respect to the liens on accounts receivable, inventory and related assets
securing the Working Capital Revolver, will be in form and substance reasonably
satisfactory to the Collateral Agent and, subject to the Certain Funds
Provision, will be perfected on the Closing Date, and none of the Collateral
will be subject to any other liens or encumbrances, except as set forth in this
section, subject to customary exceptions to be mutually agreed upon.

 

 

Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) any fee-owned real property subject to a value threshold to be
agreed and any leasehold interests; (ii) motor vehicles and other assets subject
to certificates of title, letter of credit rights (except to the extent
perfection can be obtained by filing of uniform commercial code financing
statements) and commercial tort claims with a value of less than an amount to be
agreed; (iii) any lease, license or other similar agreement or any property
subject to a purchase money security interest or similar arrangement permitted
under the Bridge Loan Documents to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or similar
agreement or purchase money arrangement or create a right of termination in
favor of any other party thereto (other than the Borrower or a Guarantor) or
requires a consent not obtained of any governmental authority or any other
person (other than the Borrower or a Guarantor and, in

 

Exhibit A-5



--------------------------------------------------------------------------------

 

each case, after your using commercially reasonable efforts to obtain such
consent), in each case, after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code and other applicable law (including
the U.S. Bankruptcy Code), other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code notwithstanding such prohibition; (iv) any governmental licenses or state
or local franchises, charters and authorizations, to the extent security
interests in such licenses, franchises, charters or authorizations are
prohibited or restricted thereby, (v) intent to use trademarks or service mark
applications until such time that an applicant with respect thereto file eithers
a 15 U.S.C. 1051(c) amendment or a 15 U.S.C. 1051(d) verified statement of use,
(vi) equity interests in subsidiaries that have no assets and do not conduct
business activities, (vii)(A) deposit accounts exclusively used for payroll
taxes or employee benefits (including, without limitation, pension fund accounts
and 401(k) accounts), (B) deposit accounts exclusively used for taxes,
including, without limitation, sales taxes, (C) escrow accounts, (D) fiduciary
or trust accounts or cash collateral accounts supporting letters of credit,
(E) deposit accounts that are zero balance accounts, (F) accounts having a
minimum balance (individually and in the aggregate) to be mutually agreed, and
(viii) aircraft with an aggregate fair market value of no more than a percentage
(to be agreed) of the aggregate fair market value of all aircraft of the
Borrower and the Guarantors, as determined by the Borrower using the most recent
desktop appraisals (the foregoing described in clauses (i) through (viii) are
collectively, the “Excluded Assets”).

 

 

All the above-described pledges, security interests and mortgages shall be
created on terms to be set forth in the Bridge Loan Documents; and none of the
Collateral shall be subject to other pledges, security interests or mortgages
(subject to customary exceptions for financings of this kind to be mutually
agreed). Subject to the following paragraph, the security documents will not
require that liens be perfected if such security interests cannot be perfected
by (a) filing of UCC-1 financing statements (including with respect to
commercial tort claims), (b) if an aircraft is registered with the Federal
Aviation Authority (the “FAA”), the recording or filing of aircraft security
agreements with the FAA and the international registry under the Cape Town
Convention, (c) the filing of a security agreement on the applicable form with
the United States Patent and Trademark Office or the United States Copyright
Office, (d) the delivery of

 

Exhibit A-6



--------------------------------------------------------------------------------

 

certificates evidencing capital stock or promissory notes, (e) delivery of
chattel paper above a threshold to be agreed and (f) control agreements with
respect to any deposit or securities accounts or uncertificated securities
constituting pledged equity, and any reference herein or in the Definitive Debt
Documents to perfected liens shall be a reference only to such methods of
perfection.

 

  Notwithstanding the foregoing, the Bridge Loan Documents will include
limitations on jurisdictions of registration and operations of the aircraft to
be agreed; provided however that the Borrower and the Guarantors shall have the
right to transport aircraft to jurisdictions outside the United States (i) for
use in connection with a customer contract or en route to or returning from any
such operations on behalf of a customer (which transport shall be for limited
periods to be agreed), (iii) for short term storage, maintenance and repair in
the ordinary course of business, (iv) on a temporary basis in connection with
flights in the ordinary course of business and (v) for such other purposes as
are set forth in the security agreements.

 

Guarantees

The Guarantors will unconditionally, and jointly and severally, guarantee the
obligations of the Borrower in respect of the Bridge Loans (the “Guarantees”).
Such Guarantees will be in form and substance reasonably satisfactory to the
Administrative Agent and the Arranger. All Guarantees shall be guarantees of
payment and performance, and not of collection.

 

V.

Other Provisions

 

Conditions Precedent

Subject to the Certain Funds Provision, the incurrence of the Bridge Loans under
the Bridge Loan Facility on the Closing Date will be subject only to the
applicable conditions precedent set forth in Section 3 of the Commitment Letter,
the following paragraph and Exhibit C to the Commitment Letter.

 

  Subject on the Closing Date to the Certain Funds Provision, (i) delivery of
notice of borrowing (which shall contain no representations or warranties), and
(ii) accuracy in all material respects of the Specified Acquisition Agreement
Representations and the Specified Representations.

 

Representations and Warranties

Customary for facilities and transactions of this type, taking into account the
business, asset profile, size and customer concentration of the Acquired
Business and its strategic and operational requirements, the following (to

 

Exhibit A-7



--------------------------------------------------------------------------------

 

be applicable to the Borrower and its subsidiaries): organization and
qualification, status and powers; due authorization, execution, delivery and
enforceability of the Bridge Loan Documents; no conflicts; accuracy of financial
statements, projections and other information; no material adverse effect;
ownership of properties; intellectual property; equity interests and
subsidiaries; litigation and compliance with laws (including laws regulating the
Borrower’s business and industry and other regulatory matters) and governmental
approvals; organizational documents, contractual obligations and material
agreements; federal reserve regulations; Investment Company Act of 1940, as
amended; use of proceeds; taxes; labor matters; solvency; employee benefit plans
and ERISA; environmental matters; insurance; security documents and creation,
validity, perfection and priority of security interests in the Collateral
(subject to permitted liens); acquisition documents; anti-terrorism laws, money
laundering activities and dealing with embargoed persons (including, without
limitation, FCPA, Patriot Act, Beneficial Ownership Regulation, OFAC/AML and
other anti-terrorism and export control laws); subject, in the case of certain
of the foregoing representations and warranties, to “baskets”, exceptions and
qualifications including for materiality to be mutually agreed upon.

 

Affirmative Covenants

Customary for facilities and transactions of this type, taking into account the
business, asset profile, size and customer concentration of the Acquired
Business and its strategic and operational requirements, the following (to be
applicable to the Borrower and its subsidiaries): delivery of financial
statements, annual budget, accountants’ letters, projections, officers’
certificates and other information; notices of default, litigation and other
material events; existence; maintenance of business and properties; maintenance
of insurance; payment of taxes; employee benefits and ERISA; maintaining books
and records; access to properties and inspections; use of proceeds; compliance
with laws (including environmental laws and other regulatory matters);
environmental reports; additional collateral and additional guarantors; further
assurances, including as to security; information regarding Collateral;
regulatory matters; and maintenance of ratings (at no particular level). The
affirmative covenants will be subject to “baskets”, exceptions and
qualifications including for materiality to be mutually agreed upon.

 

Negative Covenants

Customary for facilities and transactions of this type but in any case no less
restrictive to the Borrower than the

 

Exhibit A-8



--------------------------------------------------------------------------------

 

negative covenants described in that certain Senior Secured Notes term sheet
dated as of November 8, 2018, at 10:40 P.M. ET, and provided to you separately,
and the business, asset profile, size and customer concentration of the Acquired
Business and its strategic and operational requirements (to be applicable to the
Borrower and its subsidiaries); provided, that prior to the Bridge Loan Maturity
Date, the liens, debt and restricted payments covenants of the Bridge Loans may
be more restrictive than is customary for high yield senior debt securities in a
manner customary for bridge financings as reasonably agreed by the Arranger and
the Borrower. For the avoidance of doubt, the restricted payments covenant will
permit the distribution of 100% of the proceeds of the Bridge Loans to be used
as a portion of the Purchase Price.

 

  The negative covenants will also include a maintenance covenant related to the
maintenance and preservation of the Borrower’s bankruptcy remote status.

 

  The negative covenants will be subject to exceptions, qualifications including
as to materiality and “baskets” to be mutually agreed upon.

 

Financial Maintenance Covenants

None.

 

Events of Default; Remedies

Customary for facilities and transactions of this type, the following:
nonpayment of principal when due; nonpayment of interest, fees or other amounts
when due; inaccuracy of representations and warranties in any material respect;
violation of covenants; cross-default and cross-acceleration; bankruptcy and
insolvency events; material judgments; ERISA events; and actual or asserted
invalidity or impairment of guarantees, security documents, or any other Bridge
Loan Documents (including the failure of any lien on any material (defined in a
manner to be agreed) portion of the Collateral to remain perfected with the
priority required under the Bridge Loan Documents) or a material portion of the
Collateral; subject to threshold, notice and grace period provisions to be
agreed.

 

Voting

Amendments and waivers with respect to the Bridge Loan Documents will require
the approval of Lenders holding not less than a majority of the aggregate
principal amount of the Bridge Loans, Extended Term Loans or Exchange Notes, as
the case may be (the “Required Lenders”), except that (i) the consent of each
Lender directly affected thereby shall be required with respect to
(a) reductions in the amount or extensions of the final

 

Exhibit A-9



--------------------------------------------------------------------------------

 

maturity of any Bridge Loan, Extended Term Loan or Exchange Note, as the case
may be, or the reduction of the non-call period for any Exchange Note, as
applicable, (b) reductions in the rate of interest (other than a waiver of
default interest) or any fee (including any prepayment fee) or other amount
payable or extensions of any due date thereof, (c) increases in the amount or
extensions of the expiration date of any Lender’s commitment or
(d) modifications to the assignment provisions of the Bridge Loan Documents that
further restrict assignments thereunder and (ii) the consent of 100% of the
Lenders shall be required with respect to (a) reductions of any of the voting
percentages or the pro rata provisions, (b) releases of all or substantially all
of the value of the guarantees of the Guarantors or all or substantially all of
the Collateral or (c) alterations of (or additions to) the restrictions on the
ability of Lenders to exchange Extended Term Loans for Exchange Notes,
(d) modification of the rights to exchange Extended Term Loans into Exchange
Notes or (e) assignments by any party hereto of its rights or obligations under
the Bridge Loan Facility.

 

Transferability

Each holder of Bridge Loans will be free to (x) sell or transfer all or, subject
to minimum amounts to be agreed, any part of its Bridge Loans to any third party
(other than Disqualified Institutions and natural persons) with the consent of
the Administrative Agent (not to be unreasonably withheld) in compliance with
applicable law, provided, that no such consent shall be required for any
assignment by any holder of Bridge Loans to any of its affiliates, related funds
or funds managed by the same manager (provided that such holder shall give
prompt written notice to the Administrative Agent and the Borrower of any such
sale or transfer); provided that, prior to the Bridge Loan Maturity Date, unless
a payment or bankruptcy Event of Default has occurred and is continuing or there
has been a Demand Failure (as defined in the Fee Letter), the Lenders may not
assign more than 50% of the principal amount of the Bridge Loans without the
consent of the Borrower (not to be unreasonably withheld), (y) sell
participations in all or a portion of the Bridge Loans (subject to customary
voting restrictions), and (z) pledge any or all of the Bridge Loans in
accordance with applicable law.

 

Cost and Yield Protection

Each holder of Bridge Loans will receive cost and interest rate protection
customary for facilities and transactions of this type, including compensation
in respect of prepayments, taxes (including gross-up provisions for withholding
taxes imposed by any

 

Exhibit A-10



--------------------------------------------------------------------------------

 

governmental authority, subject to customary limitations), changes in capital
requirements, guidelines or policies or their interpretation or application
after the Closing Date (including, for the avoidance of doubt (and regardless of
the date adopted or enacted), with respect to (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and the rules and regulations with respect
thereto and (y) all requests, rules, guidelines and directions promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any similar or successor agency, or the United States or foreign
regulatory authorities, in each case, pursuant to Basel III)), illegality,
change in circumstances, reserves and other provisions deemed reasonably
necessary by the Arranger to provide customary protection for U.S. and non-U.S.
financial institutions and other lenders.

 

Expenses

The Borrower shall pay (i) all reasonable and reasonably documented
out-of-pocket expenses of the Administrative Agent, the Collateral Agent and the
Arranger associated with the syndication of the Bridge Loan Facility and the
preparation, negotiation, execution, delivery, filing and administration of the
Bridge Loan Documents and any amendment or waiver with respect thereto
(including fees and expenses of counsel (which shall be a single firm of
attorneys (and, in the case of an actual or perceived conflict of interest, of
another firm of attorneys in each relevant jurisdiction) and if necessary,
aviation counsel, and the fees and expenses of any other independent experts
retained by Jefferies after consultation with the Borrower), in each case to the
Administrative Agent, the Collateral Agent, the Arranger and the Lenders, and
the charges of IntraLinks, SyndTrak or a similar service) and (ii) all
reasonable and reasonably documented out-of-pocket expenses of the
Administrative Agent, the Collateral Agent, the Arranger, any other agent
appointed in respect of the Bridge Loan Facility and the Lenders (including the
fees, disbursements and other charges of external counsel and consultants) in
connection with the enforcement of, or protection or preservation of rights
under, the Bridge Loan Documents.

 

Indemnification

The Bridge Loan Documents will contain customary indemnities to be mutually
agreed for (i) the Arranger, the Collateral Agent, the Administrative Agent and
the Lenders, (ii) each affiliate of any of the foregoing persons and (iii) each
of the respective officers, directors, partners, trustees, employees,
affiliates, shareholders, advisors, agents, attorneys-in-fact and controlling
persons

 

Exhibit A-11



--------------------------------------------------------------------------------

 

of each of the foregoing persons referred to in clauses (i) and (ii) above
(other than as a result of such person’s gross negligence, willful misconduct,
or bad faith as determined by a court of competent jurisdiction in a final and
non-appealable ruling).

 

Governing Law and Forum

State of New York.

 

No Recourse

The Bridge Loan Documents will provide that there is (a) no recourse to the
Parent or any of its subsidiaries other than the Borrower and its subsidiaries
(the Parent and such subsidiaries, the “Restricted Group”) and (b) no direct or
indirect obligation by any member of the Restricted Group to (1) subscribe for
additional equity in the Borrower or any of its subsidiaries or (2) maintain or
preserve the financial condition of the Borrower or any of its subsidiaries or
to cause any of them to achieve any specified level of operating results.

 

Counsel to the Arranger and the Administrative Agent

Latham & Watkins LLP

*    *    *

 

Exhibit A-12



--------------------------------------------------------------------------------

EXHIBIT B TO COMMITMENT LETTER

SUMMARY OF TERMS OF EXTENDED TERM LOANS

AND EXCHANGE NOTES

Set forth below is a summary of certain of the terms of the Extended Term Loans
and the Exchange Notes and the documentation related thereto. Capitalized terms
used and not otherwise defined in this Exhibit B have the meanings set forth
elsewhere in this Commitment Letter.

Extended Term Loans

On the Bridge Loan Maturity Date, so long as no Conversion Default has occurred
and is continuing, the outstanding Bridge Loans will be converted automatically
into Extended Term Loans. The Extended Term Loans will be governed by the
provisions of the Bridge Loan Documents and, except as expressly set forth
below, will have the same terms as the Bridge Loans.

 

Maturity

The Extended Term Loans will mature on the fourth anniversary of the Bridge Loan
Maturity Date.

 

Interest Rate

The Extended Term Loans will bear interest at a rate per annum (the “Interest
Rate”) equal to the Total Cap.

 

  Notwithstanding the foregoing, after the occurrence and during the
continuation of (i) a payment or bankruptcy default or event of default, or
(ii) upon the request of the Required Lenders, any other event of default,
interest will accrue on the Extended Term Loans at the then-applicable rate plus
2.0% per annum.

 

Covenants and Events of Default

From and after the Bridge Loan Maturity Date, the covenants, defaults and events
of default applicable to the Extended Term Loans will conform to those
applicable to the Exchange Notes.

 

Exhibit B-1



--------------------------------------------------------------------------------

Exchange Notes

At any time on or after the Bridge Loan Maturity Date, upon five or more
business days’ prior notice, the Extended Term Loans may, at the option of any
Lender, be exchanged for a principal amount of Exchange Notes equal to 100% of
the aggregate principal amount of the Extended Term Loans so exchanged (plus any
accrued interest thereon not required to be paid in cash). The Borrower will
issue Exchange Notes under an indenture (the “Indenture”). The Borrower will
appoint a trustee reasonably acceptable to the Arranger.

 

Maturity Date

The Exchange Notes will mature on the fourth anniversary of the Bridge Loan
Maturity Date.

 

Interest Rate

Each Exchange Note will bear interest at a rate per annum equal to the Total
Cap.

 

  Interest will be payable in arrears semi-annually in arrears. Default interest
will be payable on demand.

 

  Notwithstanding the foregoing, after the occurrence and during the
continuation of a default or an event of default, interest will accrue on the
Exchange Notes at the then-applicable rate plus 2.0% per annum.

 

Transferability

If the Extended Term Loans are converted to Exchange Notes, the Borrower, upon
request by any holder of such Exchange Notes or the Administrative Agent, shall
be required to ensure that such Exchange Notes are DTC-eligible.

 

  Each holder of Exchange Notes will have the right to transfer its Exchange
Notes in whole or in part to an Eligible Holder. “Eligible Holder” will mean
(a) an institutional “accredited investor” within the meaning of Rule 501 under
the Securities Act of 1933, as amended (the “Securities Act”), (b) a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act,
(c) a person acquiring the Exchange Notes pursuant to an offer and sale
occurring outside of the United States within the meaning of Regulation S under
the Securities Act or (d) a person acquiring the Exchange Notes in a transaction
that is, in the opinion of counsel reasonably acceptable to the Borrower, exempt
from the registration requirements of the Securities Act; provided that in each
case such Eligible Holder represents that it is acquiring the Exchange Notes for
its own account and that it is not acquiring such Exchange Notes with a view to,
or for offer or sale in connection with, any distribution thereof (within the
meaning of the Securities Act) that would be in violation of the securities laws
of the United States or any state thereof.

 

Exhibit B-2



--------------------------------------------------------------------------------

Optional Redemption

Exchange Notes will be non-callable until the first anniversary of the Bridge
Loan Maturity Date (subject to “equity clawback” provisions acceptable to the
Arranger and a customary “make-whole” premium calculated using a discount rate
equal to the yield on comparable Treasury securities plus 50 basis points).
Thereafter, each Exchange Note will be callable at par plus accrued interest
plus a premium equal to one half of the coupon on such Exchange Note, which
premium shall decline ratably on each yearly anniversary of the Bridge Loan
Maturity Date to zero on the date that is the third anniversary of the Bridge
Loan Maturity Date.

 

Defeasance Provisions

Customary defeasance provisions for offerings and transactions of this type to
be mutually agreed.

 

Modification

Customary modification provisions for offerings and transaction of this type to
be mutually agreed.

 

Change of Control

The Borrower will be required to repurchase the Exchange Notes following the
occurrence of a “change of control” (to be defined in a manner to be agreed) at
101% of the outstanding principal amount thereof.

 

Covenants

The Indenture will include covenants similar to those contained in indentures
governing publicly traded high yield debt securities (but more restrictive in
certain respects), to be mutually agreed. For the avoidance of doubt, there will
be no financial maintenance covenants.

 

Events of Default

The Indenture will provide for events of default similar to those contained in
indentures governing publicly traded high yield debt securities, to be mutually
agreed.

 

Registration Rights

None.

 

*    *    *

 

 

Exhibit B-3



--------------------------------------------------------------------------------

EXHIBIT C TO COMMITMENT LETTER

CLOSING CONDITIONS

Capitalized terms used but not defined in this Exhibit C have the meanings
assigned to them elsewhere in this Commitment Letter. The closing of the Bridge
Loan Facility and the making of the loans under the Bridge Loan Facility are
conditioned only upon satisfaction of the conditions precedent contained in
Section 3 of this Commitment Letter, the other conditions set forth in Exhibit A
to this Commitment Letter under the heading “Conditions Precedent” and those
conditions below. For purposes of this Exhibit C, references to “we”, “us” or
“our” means Jefferies Finance, Jefco and their respective affiliates.

GENERAL CONDITIONS

1. Concurrent Financings. Prior to, or substantially concurrently with, the
making of the loans under the Bridge Loan Facility, the Equity Contribution
shall have been made substantially in the manner and in at least the amount set
forth in the Transaction Summary which, together with the proceeds on the
Closing Date from the Debt Financing, shall be sufficient to pay the Purchase
Price, the Refinancing and all related fees, commissions and expenses. The
Definitive Debt Documents shall be prepared by our counsel, shall be consistent
with the Debt Financing Letters and Exhibit A and this Exhibit C, shall have
been executed and delivered by the Borrower and the Guarantors to the
Administrative Agent. The Collateral Agent, for the benefit of the Lenders under
the Bridge Loan Facility and the other secured parties thereunder, shall have
been granted perfected first-priority (subject to permitted liens exceptions to
be agreed) security interests in all or substantially all of the assets of the
Borrower and the Guarantors to the extent described in Exhibit A to this
Commitment Letter under the caption “Collateral” in form and substance
satisfactory to the Arranger; provided that this condition is subject to the
Certain Funds Provision.

2. Transactions. The Transactions (including the Acquisition) shall have been
consummated or will be consummated substantially concurrently with or
immediately following the making of the Equity Contribution, the borrowing of
the Bridge Loans (or the issuance of the Notes in lieu of the Bridge Loans) and
the receipt by the Acquiror of the proceeds of the foregoing, and the Target
shall have become a wholly-owned bankruptcy-remote unrestricted subsidiary of
the Borrower. The executed Stock Purchase Agreement, dated as of November 9,
2018 (together with the annexes, schedules, exhibits and attachments thereto,
the “Purchase Agreement”), among you, the Acquired Business and the Seller shall
not have been amended or modified and no waiver thereof or any consent
thereunder shall have become granted, in each case, in any manner adverse to the
interests of the Lenders or the Arranger in their respective capacities as such
without the consent of the Arranger (it being understood and agreed that (1) any
change in the provisions of the Purchase Agreement that determine the amount of
the consideration to be paid on the Closing Date which results in a change in
the consideration to be paid on the Closing Date shall be deemed to be adverse
to the interests of the Lenders and the Arranger, unless (x) any increase in the
amount of consideration is funded solely with an increase in the amount of the
Equity Contribution, (y) any decrease in the amount of consideration does not
exceed 10% of the consideration under the Purchase Agreement on the date of the
Commitment Letter (provided that, in the event of such a decrease, the amount of
the Equity Contribution and Debt Financing shall be reduced on a no worse than
pro rata basis (or, at the Borrower’s option, on a non pro rata basis in favor
of the Debt Financing) to give effect to such reduction in the amount of
consideration to be paid) or (z) pursuant to the purchase price or similar
adjustment provisions set forth in the Purchase Agreement, (2) any change to the
definition of “Material Adverse Effect” or any similar definition shall be
deemed to be adverse to the interests of the Lenders and the Arranger, and
(3) any modifications to any of the provisions relating to the Administrative
Agent’s, the Collateral Agent’s, the Arranger’s or any Lender’s

 

Exhibit C-1



--------------------------------------------------------------------------------

liability, jurisdiction or status as a third party beneficiary under the
Purchase Agreement shall be deemed to be adverse to the interests of the Lenders
and the Arranger), and the Acquisition shall be consummated in accordance with
the Purchase Agreement.

3. Refinancing of Existing Debt. Substantially concurrently with the
consummation of the Acquisition, the Refinancing of the indebtedness of the
Acquired Business pursuant to (i) that certain Third Amended and Restated Credit
Agreement, dated April 11, 2018, among the Target, as borrower, Wells Fargo
Bank, National Association, as administrative agent and lender, and Bank of
America, N.A., as lender, as amended by (x) First Amendment to Third Amended and
Restated Credit Agreement, dated June 4, 2018; and (y) Second Amendment to Third
Amended and Restated Credit Agreement, dated July 24, 2018; (ii) ISDA Master
Agreement, dated April 28, 2004, between the Target and Wells Fargo Bank,
National Association, as amended by (x) Amendment No. 1 to ISDA Master
Agreement, dated July 21, 2004, (y) Second Amendment to ISDA Master Agreement,
dated November 8, 2011, and (z) Third Amendment to ISDA Master Agreement, dated
May 15, 2015; (iii) that certain Non-Negotiable Subordinated Promissory Note,
dated January 21, 2015, payable by the Target to the Kathleen M. Hanel Revocable
Living Trust Dated May 13, 1993; and (iv) that certain Promissory Note for
Split-Dollar Loan, dated February 28, 2014, by Gregory A. Damico, Trustee of the
Lematta 2013 Irrevocable Trust, in favor of the Target. (collectively, the
“Existing Debt”) shall have been consummated, and the Arranger shall have
received reasonably satisfactory evidence that all commitments relating thereto
shall have been terminated and all liens or security interests related thereto
shall have been terminated or released. After giving effect to the Transactions,
the Borrower and its subsidiaries shall have outstanding no indebtedness for
borrowed money or preferred stock (or direct or indirect guarantee or other
credit support in respect thereof) other than (i) the indebtedness in respect of
the Debt Financing (or the Notes in lieu of the Bridge Loan Facility), (ii) such
other limited indebtedness as may be permitted pursuant to the Definitive
Documentation.

4. Financial Information. We shall have received (A) audited consolidated
balance sheets and related statements of income or operations (as applicable)
and cash flows of (x) the Parent as of March 31, 2018 and March 31, 2017 and for
the fiscal years ended March 31, 2018, March 31, 2017 and March 31, 2016 and
(y) the Target as of December 31, 2017 and December 31, 2016 and for the fiscal
years ended December 31, 2017, December 31, 2016 and December 31, 2015 and
(B) unaudited consolidated balance sheets and related statements of income or
operations (as applicable) and cash flows of the Parent and the Target for each
subsequent interim quarterly period ended at least 45 days prior to the Closing
Date (and the corresponding period for the prior fiscal year) after the most
recent fiscal period for which audited financial statements have been provided
pursuant to clause (A) hereof, which such unaudited information described in
this clause (B) shall have been reviewed by the auditors of the Parent and
Target, respectively and as appropriate, in accordance with Statement on
Auditing Standards No. 100, “Interim Financial Information,” as published by the
American Institute of Certified Public Accountants.

5. Payment of Fees and Expenses. All costs, fees, expenses (including legal fees
and expenses) and other compensation and amounts contemplated by the Debt
Financing Letters or otherwise payable to us on or prior to the Closing Date and
that have been invoiced at least three business days prior to the anticipated
Closing Date, the Lenders or any of our or their respective affiliates, shall
have been paid to the extent due.

6. Customary Closing Documents. The following documents required to be delivered
under the Definitive Debt Documents shall have been delivered: lien, litigation
and tax searches (subject to the Certain Funds Provision), customary legal
opinions, customary corporate records and good standing certificates and
customary closing date officers’ certificates as to the accuracy in all material
respects of the Specified Acquisition Agreement Representations and the
Specified Representations. Without limiting the foregoing, you shall also have
delivered (a) at least three business days prior to the Closing

 

Exhibit C-2



--------------------------------------------------------------------------------

Date (or such later date as may be agreed by the Arranger), to the extent
requested at least ten business days prior to the Closing Date, all
documentation and other information required by U.S. regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Patriot Act and the Beneficial Ownership Regulation
and (b) a certificate from the chief financial officer of the Borrower in the
form attached as Schedule A hereto certifying that the Borrower and its
subsidiaries on a consolidated basis after giving effect to the Transactions are
solvent.

7. Consent Solicitation. The indenture relating to Parent’s 8.75% Senior Secured
Notes Due 2023 shall have been amended to exclude from the definition of
“Excluded Assets” therein any proceeds, products, substitutions or replacements
of the collateral set forth on Exhibit B to the Convertible Notes Commitment
Letter.

8. Convertible Notes. The Parent shall have issued and sold the Convertible
Notes contemplated by the Convertible Notes Commitment Letter in effect as of
the date hereof.

9. Prior Marketing of Permanent Securities. With respect to the Bridge Loan
Facility, (a) you shall have retained one or more investment banks reasonably
acceptable to the Arranger (the “Investment Banks”) to act as “initial
purchasers” in a “Rule 144A-for-life offering” of Notes, (b) you shall deliver
to the Investment Banks an offering memorandum (the “Offering Memorandum”)
suitable for use in a customary roadshow for high yield debt securities sold
pursuant to Rule 144A, which Offering Memorandum shall include historical
financial statements of Target, including “as adjusted” metrics to be mutually
agreed (but in no event historical financial statements other than those
detailed in paragraph 4 above), business and other financial data and other
information (including, but not limited to, “Management’s Discussion and
Analysis of Financial Condition and Results of Operations”) of the type required
in a registered offering of non-convertible debt securities by Regulation S-X
and Regulation S-K under the Securities Act of 1933, as amended, subject to the
following sentence, and in form and substance necessary for the Investment Banks
to receive customary comfort letters (including “negative assurance” comfort and
pro forma comfort) from the Target’s independent accountants consistent with
recent high yield debt securities transactions under Rule 144A (drafts of which
comfort letters have been delivered to the Investment Banks prior to
commencement of the Marketing Period and which letters such accountants have
indicated that they are prepared to deliver upon completion of customary
procedures upon the pricing and closing of such offering of Notes) (together
with the Offering Memorandum, the “Required Bond Information”) and (c) you shall
have provided the Investment Banks with a period (the “Marketing Period”) of at
least 15 consecutive business days following receipt of the Required Bond
Information to seek to place the Notes with qualified purchasers thereof;
provided, that the Marketing Period shall exclude (A) November 22 through
November 26, 2018, January 21, 2019 and February 18, 2019 (each, a “Black-Out
Date”); and (B) if such 15 consecutive business day period shall not have fully
elapsed on or prior to December 21, 2018, then such period shall not commence
any earlier than January 3, 2019; it is understood and agreed that any Black-Out
Date after the commencement of the Marketing Period shall be disregarded for
purposes of calculating the 15 consecutive business days constituting the
Marketing Period. For the avoidance of doubt, the Offering Memorandum will not
be required to include segment reporting or consolidating and other financial
statements or data required by Rules 3-03(e), 3-09, 3-10 or 3-16 of Regulation
S-X (provided that data customarily included in an offering memorandum for a
Rule 144A offering of Notes as to the total assets, revenue, EBITDA and adjusted
EBITDA or comparable metrics reasonably acceptable to the Investment Banks
(including on a pro forma basis giving effect to the Transactions) of guarantor
and non-guarantor subsidiaries shall be provided), CD&A and other information
required by Item 402(b) of Regulation S-K and information regarding executive
compensation and related pension disclosure rules related to SEC Release Nos.
33-8732A, 34-54302A and IC-27444A or other information or financial data
customarily excluded from an offering memorandum for a “Rule 144A Offering”.
This condition will be deemed satisfied if the Offering Memorandum excludes
sections that would customarily be provided by the Investment Banks, which
sections consist of the “Description of Notes” and “Plan of Distribution”, but
is otherwise complete.

 

Exhibit C-3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Marketing Period shall be deemed not to have
commenced, if prior to the completion of such 15 consecutive business day
period, (A) any auditor shall have withdrawn its audit opinion with respect to
any year end audited financial statements set forth in the Offering Memorandum,
in which case the Marketing Period shall not be deemed to commence unless and
until a new unqualified audit opinion is issued with respect to such financial
statements by the applicable auditor or another independent accounting firm
reasonably acceptable to the Arranger, (B) the financial statements included in
the Offering Memorandum would be required to be updated under Rule 3-12 of
Regulation S-X in order to be sufficiently current on any day during such 15
consecutive business day period to permit a registration statement using such
financial statements to be declared effective by the SEC on the last day of such
15 consecutive business day period, in which case the Marketing Period shall not
be deemed to commence until the receipt of updated financial information that
would be required under Rule 3-12 of Regulation S-X to permit a registration
statement using such financial statements to be declared effective by the SEC on
the last day of such new 15 consecutive business day period, and (C) the Target
shall have publicly announced any intention to restate any material financial
information included in the Offering Memorandum or that any such restatement is
under consideration, in which case the Marketing Period shall be deemed not to
commence unless and until such restatement has been completed or the Target has
determined that no restatement shall be required.

If you shall in good faith reasonably believe you have provided the Required
Bond Information, you may deliver to the Arranger a written notice to that
effect (stating when you believe you completed such delivery), in which case you
shall be deemed to have provided the Required Bond Information on the date
specified in such notice and the Marketing Period shall be deemed to have
commenced on the date specified in such notice unless the Arranger in good faith
reasonably believes you have not completed the delivery of such Required Bond
Information and, within three business days after the delivery of such notice by
you, delivers a written notice to you to that effect (stating with specificity
which Required Bond Information you have not delivered).

*    *

 

Exhibit C-4



--------------------------------------------------------------------------------

SCHEDULE A TO EXHIBIT C

TO COMMITMENT LETTER

FORM OF SOLVENCY CERTIFICATE

Reference is made to that certain Bridge Loan Agreement (the “Bridge Loan
Agreement”) dated as of [●], by and among the Borrower, the Lenders from time to
time party thereto, Jefferies Finance LLC, as administrative agent and
collateral agent and the other parties thereto. Capitalized terms used but not
defined herein shall have the meaning given to such terms in the Bridge Loan
Agreement. The undersigned, [●], Chief Financial Officer of
[                    ], a [Delaware] [corporation] (the “Borrower”), solely in
his capacity as Chief Financial Officer of the Borrower and not in any
individual capacity, does herby certify pursuant to Section [    ] of the Bridge
Loan Agreement as follows:

Both immediately before and immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of the Loans on the Closing Date:

 

  1.

The fair value of the properties of the Borrower and its Subsidiaries, taken as
a whole, will exceed their consolidated debts and liabilities, subordinated,
contingent or otherwise;

 

  2.

The present fair saleable values of the property of the Borrower and its
Subsidiaries, taken as a whole, will be greater than the amount that will be
required to pay the probable liability of their consolidated debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured;

 

  3.

The Borrower and its Subsidiaries, taken as a whole, will be able to pay their
consolidated debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured;

 

  4.

The Borrower and its Subsidiaries, taken as a whole, will not have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed, contemplated or about to be
conducted following the Closing Date;

 

  5.

The Borrower has not incurred (by way of assumption or otherwise) any obligation
or liability (contingent or otherwise) under the Definitive Debt Documents with
actual intent to hinder, delay or defraud either present or future creditors of
the Borrower and its Subsidiaries or any of their affiliates, as case may be;

 

  6.

In reaching the conclusions set forth in this Certificate, the undersigned has
considered such facts, circumstances and matters as the undersigned has deemed
appropriate and has made such investigations and inquiries as the undersigned
has deemed appropriate, having taken into account the nature of the particular
business anticipated to be conducted by the Borrower after consummation of the
Transactions.

The undersigned understands that the Lenders are relying on the truth and
accuracy of contents of this Certificate in connection with the making of the
Loans pursuant to the Bridge Loan Agreement.

 

Exhibit C-5



--------------------------------------------------------------------------------

By:  

 

  Name:   Title: Chief Financial Officer

 

Schedule C-6